United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2621
                         ___________________________

                             Mohammed Emu Ademo,

                             lllllllllllllllllllllPetitioner,

                                           v.

             Loretta E. Lynch, Attorney General of the United States,

                            lllllllllllllllllllllRespondent.
                         ___________________________

                                 No. 13-3566
                         ___________________________

                             Mohammed Emu Ademo,

                             lllllllllllllllllllllPetitioner,

                                           v.

             Loretta E. Lynch, Attorney General of the United States,1

                             lllllllllllllllllllllRespondent.
                                      ____________

                       Petitions for Review of Orders of the
                          Board of Immigration Appeals
                                   ____________

      1
       Loretta E. Lynch is automatically substituted for Eric H. Holder, Jr., pursuant
to Federal Rule of Appellate Procedure 43(c)(2).
                            Submitted: October 8, 2014
                               Filed: July 30, 2015
                                 ____________

Before LOKEN, COLLOTON, and SHEPHERD, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

       The petitioner, who identifies himself as Mohammed Emu Ademo, seeks
review of a decision of the Board of Immigration Appeals denying his application for
asylum, withholding of removal, and protection under the Convention Against
Torture, and declining to address his request for voluntary departure. He also seeks
review of a later order denying his motion to reopen proceedings. We conclude that
the Board’s decisions on asylum, withholding of removal, and the Convention
Against Torture were supported by substantial evidence, and there was no abuse of
discretion in denying the motion to reopen. We determine, however, that the Board
erred by failing to address petitioner’s appeal concerning voluntary departure, and we
remand the case to the Board for the limited purpose of considering that point.

                                          I.

       Petitioner traveled from Ethiopia, and entered the United States in December
2002. He carried a valid Ethiopian passport and non-immigrant visitor’s visa issued
under the name Dame Haji Hiko. Shortly thereafter, he sought asylum. Petitioner
asserted that the Ethiopian government persecuted him on account of his political
opinion, and that he had a well-founded fear of persecution if he were returned.
Petitioner claimed that he was detained and beaten on two separate occasions because
of his membership in the Oromo ethnic group and in retaliation for his support of an
organization called the Oromo Liberation Front.


                                         -2-
        There is a lengthy procedural history to this case, and it is necessary to explain
the course of proceedings in some detail before addressing the petitions for review.
At a hearing in 2005, petitioner testified that he was arrested and detained for six
months in 2001 after a protest at his school. He said that guards beat him frequently
with a rubber hose and deprived him of food, and that he feared for his life. In a point
that became central to his credibility, petitioner also testified that in the midst of this
detention and series of beatings, authorities allowed him to leave the prison for two
days to take the Ethiopian School Leaving Certificate Exam, so that he could graduate
from school. Petitioner also claimed that in 2002, he was arrested, detained, and
beaten again while attending Addis Ababa Commercial College. Several months
later, he explained, a college official told him that he and other students were creating
problems with their activities, and that he should report to the police. Rather than
engage with the police, petitioner left Ethiopia.

       In June 2006, an immigration judge granted Ademo’s application for asylum.
The judge found it “plausible” that petitioner was really Mohammed Emu Ademo,
even though he applied for a visa and used a passport under the name of Dame Haji
Hiko, because petitioner admitted that he traveled under a false name, and “[i]t is not
particularly uncommon for individuals who are fleeing their country to use false
documents to exit the country.” The IJ expressed concern about petitioner’s
testimony that he was allowed to leave jail to take a school finishing exam during a
period of alleged persecution, stating that it “seem[ed] to be remarkable cooperation
on the part of detaining authorities” and “somewhat difficult to believe.” But
“considering the evidence as a whole, and the general consistency of [petitioner’s]
testimony,” the IJ found him “generally credible.”

      The immigration judge then found that petitioner was a victim of past
persecution in Ethiopia. The judge cited petitioner’s testimony that he was subjected
to two detentions and periods of abuse, including one that lasted six months, and
evidence of scars that petitioner displayed for the court. The IJ relied on “background

                                           -3-
documents on Ethiopia” reflecting “that there have been widespread arrests of
students,” and corroborating evidence from sources who confirmed petitioner’s
leadership role in student organizations. The finding of past persecution created a
presumption that petitioner has a well-founded fear of persecution upon return to
Ethiopia, see 8 C.F.R. § 1208.13(b)(1), and the IJ found no evidence of a significant
change in circumstances in the country. Accordingly, the IJ granted petitioner’s
application for asylum.

       In July 2006, however, the Department of Homeland Security moved to reopen
the case based on newly discovered evidence relating to petitioner’s identity that was
belatedly forwarded by the State Department. The Department of Homeland Security
cited petitioner’s non-immigrant visa application, which was completed by petitioner
in 2002 under the name Dame Haji Hiko. The application included a referral form
signed by the Regional Security Officer of the United States Embassy in Ethiopia.
The form identified Dame Haji Hiko as the brother of Ato Tahir Hajji, head of VIP
Security for the Ethiopian Security, Immigration, and Refugees Affairs Authority.
The American embassy’s security officer urged that “[h]elping Ato Tahir’s brother
will promote the Embassy’s & the U.S. interest as a whole.” The Department argued
that the new evidence “clearly contradicts the facts as stated by the [petitioner] during
his asylum hearing, and tends to suggest that his asylum application was fraudulent.”

       The IJ granted the Department’s motion to reopen, observing that the new
evidence “raises serious challenges about [petitioner’s] claims about his identity and
the validity of his asylum claim.” The IJ recalled that he had wanted to see the visa
application before making the initial decision, and said that the government would be
allowed to present the information at a reopened hearing.

      After a new hearing, the immigration judge reversed his earlier conclusion and
denied petitioner’s application for asylum. The IJ explained that his first decision had
granted petitioner the benefit of the doubt by overlooking petitioner’s “extremely

                                          -4-
implausible” claim that his persecutors released him from prison for two days during
a six-month incarceration to take the school finishing exam. The judge concluded
that the visa application presented another “even more serious concern” about
petitioner’s identity and credibility.

       Petitioner testified that he just made up the names “Haji Hiko” to go along with
a nickname, “Dame,” in the visa application. But the immigration judge focused on
the referral form from the American embassy official identifying petitioner as the
brother of an Ethiopian government official named Ato Tahir Hajji. The IJ found it
“hard to believe that the Embassy, specifically the regional security official for the
Embassy, would fabricate the identity of a high security official in Ethiopia.” The
judge concluded that petitioner’s inability to explain the referral form “severely
undercuts the credibility of his story” that he was “arrested and held for substantial
periods of time in Ethiopia.” In other words, the referral form suggested that
petitioner was really the brother of an Ethiopian security official named Hajji, not a
student named Ademo fleeing persecution by the Ethiopian government.

       The IJ concluded that the visa application and the implausible claim that he
was released from prison for a two-day school exam were “grievous flaws” in
petitioner’s case. Explaining that the case turned on credibility, the judge observed
that petitioner presented no documentary evidence establishing that he had been
arrested and detained in Ethiopia. The judge believed that statements from
individuals in the United States about petitioner’s activities were insufficient to
establish his credibility. Because petitioner failed to establish his credibility, the IJ
denied asylum, withholding of removal, and relief under the Convention Against
Torture.

      Petitioner appealed to the Board. While the appeal was pending, petitioner
obtained an Ethiopian passport in the name of Mohammed Emu Ademo. He then
moved to remand the case to the immigration judge, arguing that the new passport

                                          -5-
proved his true identity. The Board granted the motion to remand “so that the
Immigration Judge may consider the reliability of [the new] evidence, and enter such
findings, as may be appropriate for adjudication of the claim.”

      On remand, before a different immigration judge, petitioner presented the new
passport as evidence of his identity. In an effort to address the first immigration
judge’s concern about the school exam, petitioner submitted an affidavit from
Birhanemeskel Abebe Segni, a former Ethiopian diplomat living in Minnesota. Segni
explained the importance of the school finishing exam for Ethiopian students, and
averred that “as a matter of practice, Ethiopian prisons do allow prisoners to take” the
exam. Segni said that he personally observed prisoners taking the exam in 1992 and
1993 when he worked as an exam station monitor.

        The new evidence was considered at a hearing in May 2010. The Department
also raised a new obstacle to relief. The Department suggested for the first time that
petitioner—due to his participation in the Oromo Liberation Front—was ineligible
for asylum based on the so-called terrorism bar of 8 U.S.C. § 1182(a)(3)(B)(i).
Petitioner testified in 2005 that he participated in the Oromo Liberation Front from
the United States by making donations, giving them money, and reading poems at
meetings. The government pointed to evidence in the record that the Oromo
Liberation Front was involved in terrorist activities. At the 2010 hearing, petitioner
testified about his support for the ideals of the organization but denied advocating
violence to overthrow the government.

      In March 2011, the immigration judge denied petitioner’s application and
ordered his removal to Ethiopia. In her decision, the IJ reaffirmed the previous
decision that petitioner was not credible. The judge found it implausible that the
Ethiopian authorities detained petitioner, beat him, and starved him, but then took
him out of prison to the school exam so that he could obtain a degree. The IJ was not
convinced otherwise by Segni’s affidavit. The IJ noted that Segni’s observations

                                          -6-
occurred many years before the incident in question. The judge found that Segni’s
affidavit did not explain what type of prisoners he saw taking the exam and did not
establish that release of prisoners for the exam was a common occurrence.

       The IJ also was not convinced that the new passport credibly established
petitioner’s identity as Mohammed Emu Ademo. The judge observed that petitioner
now had presented two legitimate Ethiopian passports—one as Ademo and one as
Dame Haji Hiko. The new Ademo passport, the IJ concluded, “confuses the issues
surrounding his identity even further.” The IJ gave “little weight” to letters from
members of the Oromo community about petitioner’s identity, citing inconsistent use
of names and unexplained bases of knowledge, and noted that petitioner’s mother and
wife did not write or send documentation of his identity.

      Having found that petitioner was not credible, the IJ denied his claim for
asylum, withholding of removal, and relief under the Convention Against Torture.
The IJ concluded alternatively that petitioner was ineligible for relief because he
provided material support to a Tier III terrorist organization by soliciting funds for
the Oromo Liberation Front. The IJ summarily denied petitioner’s application for
voluntary departure.

      On administrative appeal, the Board in June 2013 upheld the denial of relief.
The Board concluded that the IJ’s adverse credibility finding was not clearly
erroneous in light of confusion over petitioner’s identity and the inherent
implausibility of petitioner’s claim that his persecutors released him from prison for
a two-day school exam. The Board also noted that petitioner failed to submit
corroborating affidavits about identity from his wife and mother, despite maintaining
contact with them.

      Because petitioner was not credible, the Board upheld the denial of asylum and
withholding of removal. Alternatively, the Board determined that even if petitioner

                                         -7-
were deemed credible, he would be ineligible for asylum and withholding of removal
because he provided material support to a terrorist organization by donating money.
See 8 U.S.C. § 1182(a)(3)(B)(i). The Board also rejected petitioner’s claim under the
Convention Against Torture, finding that he “failed to credibly establish that it is
more likely than not that he will be tortured by or at the instigation of or with the
consent or acquiescence of a public official or other person acting in an official
capacity upon removal to Ethiopia, for any reason, even considering country
conditions.” R. 5 (internal quotation omitted). The decision did not address the
question of voluntary departure.

       Petitioner persisted in the administrative process, filing a motion to reopen with
the Board. He submitted declarations and affidavits from family members and friends
concerning his identity, his work as an activist for the Oromo community, and his
alleged persecution at the hands of the Ethiopian government. The materials also
addressed petitioner’s recent activism and work as a journalist in the United States.
The Board denied the motion to reopen, concluding that the proffered affidavits were
not previously unavailable, see 8 C.F.R. § 1003.2(c)(1), and would not have changed
the result in any event. The Board determined that the remaining proffered
documentation would not materially alter its previous findings, and further observed
that petitioner did not address the Board’s alternative denial of relief based on the
terrorism bar.

      Petitioner timely sought review of both the Board’s final decision in June 2013
and the denial of the motion to reopen. This court consolidated the two appeals.




                                          -8-
                                           II.

                                           A.

       We first address the Board’s decision of June 2013 upholding the denial of
relief from removal. We consider issues of law de novo; we review the Board’s
findings of fact, and any findings of the immigration judge adopted by the Board,
under the deferential “substantial evidence” standard. Martinez-Galarza v. Holder,
782 F.3d 990, 993 (8th Cir. 2015). The IJ’s credibility finding, affirmed by the
Board, must be accepted “unless any reasonable adjudicator would be compelled to
conclude to the contrary” after reviewing the record as a whole. 8 U.S.C.
§ 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992); Singh v.
Gonzales, 495 F.3d 553, 556 (8th Cir. 2007).2

        Petitioner disputes the finding that he failed to prove his identity with credible
evidence. The crux of the agency’s determination was that petitioner could not
explain the referral form attached to his visa application. That concern strikes us as
quite reasonable. A security officer at the American Embassy wrote that petitioner,
who applied as Dame Haji Hiko, was the brother of an Ethiopian security official
named Ato Tahir Hajji, and that it was in the interests of the United States to assist
petitioner. If petitioner is really Mohammed Emu Ademo, and merely created a
fictitious name of Dame Haji Hiko to escape persecution in Ethiopia, then why would
an American official recommend helping petitioner because he is the brother of Ato
Hajji? The IJ and the Board understandably reasoned that petitioner may well be
Dame Haji Hiko, and that the story of Mohammed Emu Ademo could be untrue.


      2
       Petitioner filed his first application before enactment of the Real ID Act of
2005, so the more specific provisions of that Act concerning credibility
determinations, 8 U.S.C. § 1158(b)(1)(B)(iii), do not apply. See Singh, 495 F.3d at
556 n.1.

                                           -9-
        Petitioner says the Board gave too much weight to the referral form, because
he cannot be expected to explain a document prepared by a third party. Absent an
explanation from petitioner, however, the Board reasonably inferred that an American
official was unlikely to create a fictitious Ethiopian security official on his own
initiative in order to assist petitioner with his visa application. The more natural
inference is that petitioner or an Ethiopian security official procured the referral.

       Petitioner cites other evidence that he says shows convincingly that he is really
Mohammed Emu Ademo. He points to a School Leaving Certificate bearing his
picture and issued to a person named Ademo by the Ethiopian Ministry of Education
in 2001. He relies on the passport issued to him as Ademo by the Ethiopian
government in 2008. He cites two letters from persons who say that they knew
Mohammed Emu Ademo in Ethiopia. Petitioner also lists a school yearbook from
2001 that pictures him as “Muhaammad Immuu”—a name that petitioner says reflects
the spelling of Mohammed Emu in the Oromo language. And he notes that the visa
application in the name of Dame Haji Hiko was signed “MEAB,” which petitioner
says are the initials of his real name (“Mohammed Emu Ademo,” with “B” standing
for his great-great-grandfather’s last name, Bashiro).

       The Board discounted most of this evidence. The Board acknowledged the
school record bearing his picture and the Ademo name, but said that other school
records spelled his name inconsistently: a school transcript lists his name as
“Muhammed Emu Adem.” The Board acknowledged receipt of numerous letters
supporting the application, but focused on one letter that identified petitioner as both
“Mohammed” and “Dame,” thus “creating further confusion” about petitioner’s
identity. The Board thought the yearbook was “peculiar” evidence, because petitioner
was not pictured in cap and gown like the other students.

     Petitioner offers explanations for all of this. The difference on the school
documents between “Muhammed” and “Mohammed” and between “Ademo” and

                                         -10-
“Adem,” he says, are minor errors that should not be given weight. He claims to have
used the nickname “Dame,” so the letter writer’s use of both “Mohammed” and
“Dame” should not be confusing. The yearbook was created after he was forced to
flee the country before his school year ended, he avers, but he submitted a photograph
later, and his classmates agreed to include it with the others taken in cap and gown.

       As we see it, the IJ and the Board did not ignore this evidence and these
explanations; they were just not convinced. The question for us is whether a
reasonable adjudicator was compelled to reach a conclusion in petitioner’s favor.
Under that standard, the principal sticking point is the referral form submitted with
the visa application. Despite petitioner’s evidence that he is really “Ademo,” a
reasonable adjudicator could remain skeptical in light of the American security
official’s representation that petitioner was the brother of Ato Tahir Hajji. Petitioner
hypothesizes that the American official might simply have “exploited a coincidental
similarity” between Ato Tahir Hajji’s name and petitioner’s “alias” in an effort to
assist petitioner, but the Board reasonably could dismiss that suggestion as far-
fetched. Not surprisingly, the Board noted that petitioner failed to present evidence
from his wife and mother that might have cleared up whether there is a familial
relationship between petitioner and a security official named Ato Hajji. Given that
petitioner elected to use the name Dame Haji Hiko on his visa application, it was
permissible for the Board to require petitioner to produce more convincing evidence
to refute the referral form and to explain his true identity.

      The IJ and the Board, moreover, cited petitioner’s inherently implausible story
about release from prison to take the school exam as a second reason why they
doubted his credibility. The adjudicators did not believe that Ethiopian authorities
who allegedly persecuted petitioner during a six-month detention by starving him and
beating him regularly with a rubber hose would release him from prison for a two-day
examination so that he could graduate from school. An immigration judge may base
an adverse credibility finding on the implausibility of an alien’s testimony, Mamana

                                         -11-
v. Gonzales, 436 F.3d 966, 968-69 (8th Cir. 2006), and a reasonable adjudicator could
do so here. Petitioner contends that the affidavit of former diplomat Segni shows that
his account is plausible. But the Board reasonably determined that Segni did not
address the same time period or establish that authorities were likely to accommodate
prisoners who were held and persecuted on account of their political opinion.

      The Board’s decision to affirm the adverse credibility finding of the
immigration judge is supported by substantial evidence, and it was a sufficient basis
to deny asylum and withholding of removal. It is thus unnecessary to address
whether the terrorism bar provides an independent basis to deny relief.

       Petitioner complains that the immigration judge failed to analyze separately his
claim for protection under the Convention Against Torture. He contends that he has
engaged in journalism and advocacy for the Oromo people while in the United States,
and that the Ethiopian government employs torture to suppress such advocacy and
independent reporting. He cites an Amnesty International report from 2009 stating
that the Ethiopian government “detained thousands of individuals suspected of
supporting the Oromo Liberation Front,” and that “many have been tortured or
otherwise ill-treated.” He also relies on a report of Advocates for Human Rights that
describes “the extensive use of torture against the Oromo in Ethiopia.”

       Whatever the shortcomings of the immigration judge’s analysis, the Board did
analyze the Convention Against Torture separately. The Board found based on the
record as a whole—including country conditions—that petitioner did not credibly
establish that it is more likely than not that he would suffer torture. See 8 C.F.R.
§ 208.16(c)(2). The Board cited precedents holding that a “chain of assumptions and
a fear of what might happen” do not meet the burden of demonstrating a clear
possibility of torture, see Matter of M-B-A-, 23 I&N Dec. 474, 479-80 (B.I.A. 2002),
and that a petitioner must establish “that each link in the hypothetical chain of events



                                         -12-
leading to the claim of likely torture” is more likely than not to occur. See Matter of
J-F-F-, 23 I&N Dec. 912, 917-18 & 918 n.4 (A.G. 2006).

       A reasonable adjudicator could have found the evidence insufficient to
establish a likelihood of torture. Without a finding that he is credible, petitioner lacks
evidence that he was persecuted or tortured while in Ethiopia. Information from
country reports that the Ethiopian government uses torture against the Oromo
Liberation Front in some instances, together with evidence of petitioner’s activity in
the United States, does not compel a conclusion that the Ethiopian government more
likely than not would torture this particular individual if he were returned. The
Board, citing the United Nations Committee Against Torture, has concluded that “the
existence of a consistent pattern of gross, flagrant, or mass violations of human rights
in a particular country does not, as such, constitute a sufficient ground for
determining that a particular person would be in danger of being subjected to torture
upon his or her return to that country. Specific grounds must exist that indicate the
individual would be personally at risk.” See In re S-V-, 22 I&N Dec. 1306, 1313
(BIA 2000) (citation omitted). We see no error in that interpretation of the
Convention and the implementing regulations. Accord Valdiviezo-Galdamez v.
Attorney Gen. of the U.S., 663 F.3d 582, 592 (3d Cir. 2011). The Board reasonably
required more specific evidence in this case before concluding that relief under the
Convention is warranted.

                                           B.

      The second petition for review concerns the Board’s denial of petitioner’s
motion to reopen, which we review for abuse of discretion. INS v. Doherty, 502 U.S.
314, 323 (1992). A motion to reopen must present new evidence that is “material and
was not available and could not have been discovered or presented at the former
hearing.” 8 C.F.R. § 1003.2(c)(1). Petitioner submitted declarations from family
members attesting to his identity, affidavits from two fellow students from Addis

                                          -13-
Ababa Commercial College about petitioner’s alleged political activity, evidence
related to his work as a journalist in the United States, and updated reports on country
conditions in Ethiopia.

        The Board concluded that petitioner failed to show that the affidavits from
family members were previously unavailable, observing that petitioner had
opportunities to present such evidence in 2008 and 2010. The Board also determined
that the documents would not likely change the result, because petitioner had not
sufficiently addressed the issues about his identity and credibility, and because the
materials appeared “to be prepared for litigation by interested witnesses not subject
to cross-examination.” The Board further concluded that the “remaining proffered
documentation,” which included information concerning petitioner’s work as a
journalist in the United States and the treatment of journalists in Ethiopia, would not
alter the findings in the Board’s June 2013 decision. On the application for asylum
and withholding of removal, we see no abuse of discretion in the Board’s conclusion
that the proffered materials either were not previously unavailable or would not
change the previous findings about identity and credibility.

        Pressing his claim under the Convention Against Torture, petitioner points to
a letter dated August 2013 from the Committee to Protect Journalists predicting that
petitioner “would face incarceration and even torture if he were to return home.” The
letter, however, recounts only that eleven journalists “have been sentenced to harsh
prison terms” under a 2009 anti-terrorism law, and that “[t]he government has
declined to investigate allegations of torture of detainees.” The letter does not
provide evidence that journalists have been tortured. A human rights report from the
State Department does say that a newspaper editor and columnist were arrested in
July 2012, and that the columnist “reportedly was tortured.” But we are not prepared
to say that the record compels a conclusion that any independent journalist who
covers sympathetically the plight of the Oromo people is “more likely than not” to be
tortured. Given the lack of evidence deemed credible that petitioner was targeted by

                                         -14-
authorities while in Ethiopia, and the absence of more specific evidence to show a
likelihood that this particular alien would be tortured if returned, we cannot say that
the Board’s conclusion was an abuse of discretion.

                                         III.

       Petitioner contends that if he is ordered removed, then the Board erred by
failing to address his argument that the immigration judge should have granted him
the privilege of voluntary departure. See 8 U.S.C. § 1229c. Petitioner argued before
the Board that the immigration judge incorrectly denied his application for voluntary
departure without analysis, but the Board did not address the issue and did not adopt
the decision of the immigration judge. Petitioner raised the voluntary departure issue
in his appeal to this court, and the government did not respond to the argument.
Although we lack jurisdiction “over an appeal from denial of a request for an order
of voluntary departure,” 8 U.S.C. § 1229c(f), the Board in this case did not deny a
request or adopt a denial made by the immigration judge. The Board simply did not
rule. While we would not have jurisdiction to review an exercise of discretion by the
Board on voluntary departure, we do have jurisdiction to review the Board’s failure
to exercise its discretion at all. Cf. Kirong v. Mukasey, 529 F.3d 800, 806 (8th Cir.
2008).

      We therefore grant the first petition on this point only. We remand the case to
the Board for the limited purpose of addressing petitioner’s appeal from the
immigration judge’s decision denying summarily his application for voluntary
departure.

                                   *      *       *

      For the foregoing reasons, the petition for review in No. 13-3621 is granted
insofar as the Board must address petitioner’s administrative appeal concerning

                                         -15-
voluntary departure. The petition in No. 13-2621 is denied in all other respects. The
petition for review in No. 13-3566 is also denied.
                       ______________________________




                                        -16-